Willson, Judge.
It is charged in the information that the defendant did knowingly send and deliver to one W. H. Webb a written letter threatening to accuse said Webb of a criminal offense, the letter being set forth in the information in hcec verba, and that he did so send said letter with a view to extort money from the said Webb.
It is to be observed that it is not alleged that the defendant delivered the letter with a view to extorting money, but only that he sent it with that view. We must therefore hold that. *581as to the offense of delivering a threatening letter, the information is insufficient, as an essential element of such offense is that such letter be delivered with a view to extort money. (Penal Code, art. 813.)
Opinion delivered December 19, 1888.
As to the sending of the letter in question, the evidence conclusively shows that it was sent in Bexar county, by being posted at San Antonio, in said county. The offense of sending was therefore complete in said county, and the venue of such offense is in that county, and not in Collin county. (Code Crim. Proc., art. 225.)
Because the information is fatally defective with respect to the offense of delivering the letter in question, and because the county court of Collin county is without jurisdiction of the offense of sending such letter, the judgment is reversed and the prosecution is dismissed.

Reversed and dismissed.

(Judge Hurt dissents, being of the opinion that the offense of sending the letter may be prosecuted in either Bexar or Collin county.)
(The record in this case was filed at the Austin branch of this court, but was transferred to and decided at Tyler. It is now reported under the Austin file number.)